Case 2:19-cv-00070-JRG-RSP Document 468 Filed 09/15/20 Page 1 of 2 PageID #: 17417



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


    GREE, INC.,                        §
                                       §
               Plaintiff,              §
                                       §           Case No. 2:19-cv-00070-JRG-RSP
         v.                            §           Case No. 2:19-cv-00071-JRG-RSP
                                       §
    SUPERCELL OY,                      §
                                       §
              Defendant.               §
                       MINUTES FOR JURY TRIAL DAY FOUR
               BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                September 15, 2020

   ATTORNEYS FOR PLAINTIFF:                      See attached.

   ATTORNEYS FOR DEFENDANTS:                     See attached.

   LAW CLERK:                                    Adrienne Dellinger
                                                 Will Nilsson
                                                 Nate Legum

   COURT REPORTER:                               Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                             Jan Lockhart

   OPEN: 8:32 a.m.                                                     ADJOURN: 5:58 p.m.



   Time       Minutes
   8:32 a.m.  Court opened. Hearing outside the presence of the Jury. Exhibits used prior day
   8:38 a.m.  Jury returned to the courtroom. Video deposition of Eino Joas shown.
   9:26 a.m.  Video deposition of Masaki Fujimoto shown.
   9:53 a.m.  Recess.
   10:32 a.m. Court reconvened. Hearing outside the presence of the jury.
   10:34 a.m. The Jury returned to the courtroom. Direct examination of Stacy Friedman by Mr.
              Kohm.
   10:49 a.m. Courtroom sealed. Direct examination of Stacy Friedman by Mr. Kohm.
   11:12 a.m. Courtroom unsealed. Direct examination of Stacy Friedman by Mr. Kohm.
   12:02 p.m. Recess. Hearing outside the presence of the Jury.
   12:03 p.m. Recess.
   1:09 p.m.  Court reconvened.
Case 2:19-cv-00070-JRG-RSP Document 468 Filed 09/15/20 Page 2 of 2 PageID #: 17418




   Time        Minutes
   1:10 p.m.   Jury returned to the courtroom. Direct examination of Stacy Friedman by Mr. Kohm.
   1:34 p.m.   Cross examination of Stacy Friedman by Mr. Moore.
   2:03 p.m.   Courtroom sealed. Cross examination of Stacy Friedman by Mr. Moore.
   2:11 p.m.   Courtroom unsealed. Redirect examination of Stacy Friedman by Mr. Kohm.
   2:22 p.m.   Parties passed the witness.
   2:23 p.m.   Recess.
   2:44 p.m.   Court reconvened.
   2:45 p.m.   Jury returned to the courtroom. Video deposition of Mark Claypool.
   3:00 p.m.   Video deposition paused. Courtroom sealed.
   3:01 p.m.   Video deposition of Mark Claypool.
   3:33 p.m.   Courtroom unsealed. Direct examination of Jose Zagal by Mr. Sacksteder.
   4:39 p.m.   Jury excused.
   4:40 p.m.   Recess
   4:54 p.m.   Court reconvened. Jury returned to the courtroom.
   4:55 p.m.   Direct examination of Jose Zagal by Mr. Sacksteder.
   5:25 p.m.   Cross examination of Jose Zagal by Mr. Moore.
   5:50 p.m.   Redirect examination of Jose Zagal by Mr. Sacksteder.
   5:53 p.m.   Parties passed the witness. Jury excused until 8:30 a.m.
   5:54 p.m.   Hearing outside the presence of the Jury. Parties to file a short amendment to the Joint
               Final Pretrial Order. Actual claims submitted to the Jury during the trial need to be
               included. Final Jury Instructions to be submitted to the Court in Word.
   5:58 p.m    Court adjourned.
